                      ,IN TIIE UNITED STATES DISTRICT COURT
                  FOR TIIE EASTERN DISTRICT OF NORTH CAROLINA
                                  WESTERN DMSION .
                                   No. 5:19-CV-34-D


RANDY DINGLE,                             )
                                          )
                        Plaintiff,        )
                                          )
                   v.                     )                      ORDER
                                          )
TALMAGES BAGGETT, JR., et al.,            )
                                          )
                        Defendants.       )


       On February 28, 2019, Randy Dingle ("Dingle" or "plaintifi''), proceeding prose, filed a

complaint against Talmages Baggett, Jr. ("Baggett"), Ellen B. Hancox ("Hancox"), Ronnie Mitchell

("Mitchell"), Deputy Mickey Locklear ("Locklear"), the Cumberland County Detention Center (the

"Center''), Timothy J. Peterkin ("Peterkin"), Ennis W. Wright ("Wright"), Deputy Murphy

("Murphy''), Lieutenant Morrison ("Morrison"), Deputy Walden ("Walden''), Clavion Morning

("Morning''), and William Dancy ("Dancy"; collectively, "defendants") [D.E. 7]. On April 11, 2019,

Peterkin moved to dismiss Dingle's complaint for failure to state a claim [D.E. 37]. On May 6,

2019, the Center, Locklear, Mitchell, Morning, Morrison, Murphy, Walden, and Wright moved to

dismiss for lack ofjurisdiction and for failure to state a claim [D.E. 42] and filed a memorandum in

support [D.E. 43]. On May 8, 2019, Baggett and Hancox moved to dismiss on the same grounds

[D.E. 46] and filed a memorandum in support [D.E. 47]. On May 9, 2019, Dancy moved to dismiss

on the same grounds [D.E. 49] and filed a memorandum in support [D.E. 49-1]. Dingle responded

in opposition to defendants' motions [D.E. 41, 54--56]. No defendant replied. As explained below,

the court grants defendants' motions to dismiss for lack of subject-matter jurisdiction.
                                                  I.

       Although Dingle's complaint is not a model of clarity, Dingle alleges that, on or about July

24, 2017, and August 20, 2018, Dingle appeared before Baggett, then a state judge in Cumberland

County. See Compl. [D.E. 7] 6-7. Dingle alleges that Baggett told Dingle that he would take

Dingle's residence, was upset about Dingle's clothing, and threatened to hold Dingle in contempt

of court for his appearance. See id. at 6-7. Dingle also alleges that Baggett refused to look at a

decree from a federal bankruptcy judge that disallowed "Ditech Finance LLC" to foreclose on

Dingle's residence that Hancox, the Trial Court Administrator for the Cumberland County courts,

presented to him. Id. at 6-7. Additionally, Dingle alleges that Baggett and Hancox made various

threatening remarks to Dingle because he identifies as Moorish American. See id. at 7.

       During the hearing on August 20, 2018, Dingle alleges that Mitchell, an attorney, asked

Baggett to order Dingle's eviction. See id. Baggett ordered SheriffWright and Lieutenant Morrison

to evict Dingle and his wife, Patricia Ellen Watson Dingle ("Patricia"; collectively, the "Dingles"),

from their residence. See id. On August 23, 2018, Deputy Locklear put an eviction notice on the

front door of the Dingles' "mobile home." Id. On August 24, 2018, Dingle alleges that he went to

the Cumberland County SheriffDepartmentand showed Lieutenant Morrison and Sergeant Morning

the bankruptcy court order disallowing foreclosure. See id. at 7-8.

       On August 30, 2018, the Dingles went to the North Carolina Division of Motor Vehicles

("DMV'') to obtain Patricia's driver license. See id. at 8. While there, Dingle alleges that the "DMV ·

officer" was rude and told him to sit down. See id. Dingle believes that this occurred because Dancy

told the other workers who Patricia was when the Dingles entered. See id. Dingle alleges that

Dancy is Patricia's ''friend/boyfriend." Id.



                                                  2
        Later that day, as the Dingles prepared to leave their residence to attend a family reunion,

they heard banging noises. See id. While Dingle initially believed that someone was breaking into

his home, he soon realized that the police had surrounded the home. See id. · Deputy Locklear

arrested Patricia and ''patted and felt all over her." Id. Deputy Murphy also patted down Dingle and

put them both in police cars while Deputy Walden, Lieutenant Morrison, and several other unnamed

deputies allegedly ''ransack[ed]" the Dingles' residence. Id. Dingle alleges that Deputy Murphy

threatened to kill him, causing Dingle to "fear for [his] life." Id. at 9. The police eventually took

the Dingles to the Center and put them both on bond for what Dingle alleges are "senseless" criminal

charges. See id. at 8-9.

        Dingle alleges that he has not seen Patricia since August 31, 2018, because she left him for

Dancy, who works as a part-time security guard at the federal bankruptcy court. See id. at 9. Dingle

also alleges that, on September 4, 2018, various individuals told him that "they'' would keep Patricia

from him. Id. 1 Additionally, Dingle alleges that Peterkin, his attorney in the federal bankruptcy

court, "should have handle[d] this issue in the Cumberland County courts" but "fail[ed] to do so in

a timely manner'' even though he ''understood and knew that the house was paid for." Id. At some

point, Peterkin terminated his representation of Dingle. See id.

        Dingle seeks approximately $600 million inrelieffor claims including "disrespect by a judge

or officer ofthe court," ''unlawful arrest," "illegal arrest (no warrant)," trespass, excessive bail, cruel

and unusual punishment, violation of Dingle's right to a speedy trial, violation of Dingle's freedom

of speech, racketeering, and false imprisonment. Id. at 1O; see id. at 6.



        1
           Dingle does not clarify who "they'' are in his complaint. See Com.pl. [D.E. 7] 9 (stating
that ''Natashia [and] Alonzo Dingle, Jacklyn Faye Carter said that they had [Patricia] and they [were]
going to keep her from [Dingle] (her husband)").

                                                    3
                                                  II.

        A motion to dismiss under Rule 12(b)(l) of the Federal Rules of Civil Procedure tests

subject-matter jurisdiction, which is the court's "statutory or constitutional power to adjudicate the

case." Steel Co. v. Citizens for a Better Env't 523 U.S. 83, 89 (1998) (emphasis omitted); see

Holloway v. Pagan River Dockside Seafood. Inc., 669 F.3d 448, 453 (4th Cir. 2012); Constantine

v. Rectors & Visitors of George Mason Univ., 411 F.3d 474, 479-80 (4th Cir. 2005). A federal court

''must determine that it has subject-matter jurisdiction over the case before it can pass on the merits

of that case." Constantine, 411 F.3d at 479-80. As the party invoking federal jurisdiction, Dingle

bears the burden of establishing that this court has subject-matter jurisdiction in this action. See,

~Steel     Co., 523 U.S. at 104; Evans v. B.F. Perkins Co., 166 F.3d 642, 647 (4th Cir. 1999);

Richmond. Fredericksburg & Potomac R.R. v. United States, 945 F.2d 765, 768 (4th Cir. 1991). In

considering a motion to dismiss for lack of subject-matter jurisdiction, the court may consider

evidence outside the pleadings without converting the motion into one for summary judgment. See,

~Evans,      166 F.3d at 647. A court should grant a motion to dismiss under Rule 12(b)(l) "only

if the material jurisdictional facts are not in dispute and the moving party is entitled to prevail as a

matter oflaw." Id. (quotation omitted).

       As for whether federal jurisdiction exists over Dingle's claims, several defendants contend

that Dingle's complaint does not raise a federal question. See [D.E. 42, 46, 49].2 In his complaint,

Dingle alleges that "Title 18 [and] Title 31" provide the bases for federal subject-matter jurisdiction.

Compl. [D.E. 7] 5.


       2
         Peterkin does not move to dismiss for lack of subject-matter jurisdiction. See [D.E. 37].
However, the court may raise the issue of subject-matter jurisdiction on its own. See United States
v. Wilso~ 699 F.3d 789, 793 (4th Cir. 2012); Brick.wood Contractors. Inc. v. Datanet Eng'g. Inc.,
369 F.3d 385, 390 (4th Cir. 2004).

                                                   4
                 Title 18 of the United States Code defines federal crimes and federal criminal procedure.

         Title 31 ofthe United States Code governs the United States Treasury, the federal budget, and related

         matters. Neither Title 18 nor Title 31 provides Dingle with an applicable federal cause of action.

         Moreover, the parties are not diverse under 28 U.S.C. § 1332. See Compl. [D.E. 7] 1-4. Thus,

         because Dingle has not met his burden to show that the court has subject-matter jurisdiction over his

         claims, the court dismisses Dingle's complaint for lack of subject-matter jurisdiction.

                 Alternatively, to the extentthat Dingle seeks to contest his eviction in this court, the ''Rooker-

         Feldman doctrine applies to losers of state foreclosure proceedings." Saimplice v. Ocwen Loan

         Servicing Inc., 368 F. Supp. 3d 858, 864 (E.D.N.C. 2019); see,~ Locklearv. Fed. HomeMortg.

         ~No. 7:16-CV-344-D,2017WL1737634,at*3(E.D.N.C.Mayl,2017)(unpublished);Hardin


         v. Bank of Am.• N.A., No. 7:16-CV-75-D, 2017 WL 44709, at *3 (E.D.N.C. Jan. 3, 2017)

         (unpublished); Carmichael v. Irwin Mortg. Cotp., No. 5:14-CV-122-D, 2014 WL 7205099, at *3

         (E.D.N.C. Dec. 17, 2014) (unpublished); Radisi v. HSBC Bank USA. Nat'l Ass'~ No. 511CV125-

         RLV, 2012 WL 2155052, at *4 (W.D.N.C. June 13, 2012) (unpublished), aff'd, 479 F. App'x 468

         (4th Cir. 2012) (per curiam) (unpublished). The Rooker-Feldman doctrine reflects that "federal

         district courts have 'no authority to review :final judgments of a state court in judicial proceedings."'

         Saimplice, 358 E Supp. 3d at 863 (quoting D.C. Court of Appeals v. Fel~ 460 U.S. 462, 482

         (1983)); see Exxon Mobil Cotp. v. Saudi Basic ltidus. Cotp., 544 U.S. 280, 284 (2005); Rooker v.

         Fid. Tr. Co., 263 U.S. 413, 415-16 (1923). Thus, because the Rooker-Feldman doctrine bars this

         court from sitting in direct review ofany state court order that authorized Dingle's eviction, the court

         dismisses any claim challenging Dingle's eviction for lack of subject-matter jurisdiction.3


                3
                 In light ofthe court's holding under Rule 12(b)(1 ), the court does not reach the defendants'
         remaining arguments in support of their motions to dismiss.

                                                             5



L_ - -
       In Dingle's responses to defendants' motions to dismiss, Dingle suggests that his claims are

brought under 18 U.S.C. §§ 241 and 242. See [D.E. 41] 2-3; [D.E. 54] 2-3. A response brief"is

not an appropriate means to request leave to amend a complaint." Jemsek v. N. Carolina Med. Bd.,

No. 5:16-CV-59-D, 2017 WL 696721, at *12 (E.D.N.C. Feb. 21, 2017) (unpublished) (collecting

cases), aff'd, 697 F. App'x 234 (4th Cir. 2017) (per curiam) (unpublished). Moreover, neither 18

U.S.C. § 241 nor 18 U.S.C. § 242 creates a private right of action. See 18 U.S.C. §§ 241, 242;

United States v. Oguaju, 76F. App'x 579, 581 (6th Cir. 2003) (percuriam) (unpublished); Robinson

v. Overseas Militaty Sales Corp., 21 F.3d 502, 511 (2d Cir. 1994); El Bey v. Celebration Statio~ No.

3:02CV461, 2006 WL2811497, at *3 (W.D.N.C. Sept. 28, 2006) (unpublished), aff'd, 242 F. App'x

917 (4th Cir. 2007) (per curiam) (unpublished). Accordingly, any claim under these statutes fails.

                                                m.
       In sum, the court GRANTS the defendants' motions to dismiss [D.E. 37, 42, 46, 49] and

DISMISSES Dingle's complaint without prejudice [D.E. 7]. The clerk shall close the case.

       SO ORDERED. This .J.k day of July 2019.




                                                           United States District Judge




                                                 6
